DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner's amendments are as follows:
Please amend Claim 6 as follows:
Please delete “ \ ” from claim 6.

Allowable Subject Matter
Claims 1-7 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an optoacoustic sensor comprising, in combination with the other recited elements, a transverse grating formed across the LC cell that forms an optical transmission bandgap; an LC comprising a selected one of: (i) a cholesteric liquid crystal (CLC); (ii) a doped liquid crystal (DLC) that fills the CL cell that is aligned to form a spring-like, tunable Bragg grating that is naturally responsive to external agitations providing a spectral transition regime, or edge, in the optical transmission bandgap of the transverse grating that respond to broadband acoustic waves; and an 

Claims 2-7 are allowed by virtue of their dependence from Claim 1.

The most pertinent prior art of record is to Fontecchio et al. (US 2016/0370625 A1). Fontecchio discloses a holographically-formed polymer dispersed liquid crystals (HPDLCs) may comprise stratified layers of liquid crystal droplets contained in a polymer binder. They may be formed holographically, and therefore may be capable of forming a wavelength-specific reflective Bragg grating. The reflection from this grating may be electrically controlled by applying an electric field across the film and thereby rotating the liquid crystal droplets to essentially ‘wipe out’ the grating structure, causing the film to become transparent. The process may be fully reversible [0094]. The repeating layers of polymer and liquid crystals may comprise Bragg gratings. A Bragg grating typically reflects a narrow peak wavelength of light. The grating pitch, which is the width of one adjacent polymer and liquid crystal layer [0097]. Optical devices incorporating these broadband HPDLC mediums may: contain no moving parts; be light weight; and have small physical footprints compared to typical prisms and lenses, thus providing critical advantages when vibration, weight, and real estate are critical design parameters [0136].
Another pertinent prior art of record is to Agha Riza (US 2002/0136524 A1). Agha Riza teaches a Unique multi-diffraction structures using electronically controlled Bragg diffraction devices such as acousto-optic (AO) devices to accomplish optical beam attenuation control functions. These variable optical attenuator (VOA) modules can be fully inertialess as they can 
 Another pertinent prior art of record is to Ooi et al. (US 2008/0310470 A1). Ooi teaches a broadband semiconductor laser comprising a continuously tunable laser 900 including a broadband laser 920 as switched source. The wavelength of the device 900 is tuned using a tunable filter 940 (i.e., a wavelength selector) which may be implemented, for example, by a Fabry-Perot tunable filter, a Fiber-Bragg grating, a diffraction grating, a micro-electromechanical (MEMs)-based filter, an acousto-optic filter, a magneto-optic filter, or a liquid crystal tunable filter. The emission of the laser 920 is illustrated by diagram 960 and the emission of the tunable laser 900 is illustrated by diagram 980. The broadband laser 920 is a broadband laser according to an exemplary embodiment of the invention as described above and may be implemented on a chip or compact package such as, for example, a 14 pin butterfly package. The continuous emission nature of the broadband laser 920, in combination with an appropriate wavelength 

The invention of Fontecchio, Agha Riza and Ooi, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

For these reasons, Claims 1-7 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

/SUMAN K NATH/Primary Examiner, Art Unit 2861